DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 1 recites “between a the groove”. This should be “between the groove”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamada (US 4,518,181).
	Yamada discloses:
Re claim 1. A compartment actuator comprising:
a motor (M; Fig. 7); and
 a drive gear (62) driven by the motor (M) about an axis of rotation between a first position and a second position, the drive gear having a groove (70) formed therein, the groove (70) being eccentric (Fig. 8) about the axis of rotation, wherein a radial distance between a [sic] the groove and the axis of rotation varies about the groove (Fig. 8).
Re claim 2.  The compartment actuator of claim 1, wherein as the drive gear (62) rotates between the first position and the second position, a pawl (76) receivable within the groove translates along a pawl axis relative to the drive gear (Figs. 7, 8, 9) (translates radially inward and outward).
Re claim 3. The compartment actuator of claim 2, wherein the pawl axis is substantially perpendicular to the axis of rotation of the drive gear (Figs. 7, 8, 9) (the pawl translates radially inward and outward, which is substantially perpendicular to the axis of rotation of the drive gear).
Re claim 4. The compartment actuator of claim 2, wherein as the drive gear (62) rotates from the first position to the second position, the pawl translates inwardly toward a center of the drive gear (C6/L21-27).
Re claim 6. The compartment actuator of claim 2, wherein the groove (70) includes at least one ramp-like surface (surface of groove 70 which is curved) for opposing a biasing force (C6/L64-67) acting on the pawl (76).
Re claim 11. The compartment actuator of claim 1, wherein the first position of the drive gear is associated with a partially closed position (“unlocking position” - abstract) of a compartment door (“door” -abstract) and the second position of the drive gear is associated with a fully closed position (“locking position” - abstract) of the compartment door (abstract).
Re claim 12. The compartment actuator of claim 1, wherein the drive gear is rotatable between a first position and a second position in a first direction about the axis of rotation (C6/L21-27).
Re claim 13. The compartment actuator of claim 12, wherein the drive gear is rotatable from a second position to a first position in the first direction and a second opposite direction about the axis of rotation (C5/L48-49 - “the motor M is reversible”).
Re claim 14. The compartment actuator of claim 12, wherein the drive gear is rotatable in a second direction about the axis of rotation in response to a failure of the actuator (C6/L58-65, The drive gear 62 rotates relative to the pawl 76).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US4,518,181).
Re claim 5
	Yamada discloses all claim dependency limitations, see above, but is silent to wherein the pawl translates about up to 20mm.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A	
	It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the device of Yamada such that the pawl translates about up to 20mm, as held by the courts, since the only difference between the prior art of Yamada and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device of Principe.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US4,518,181) in view of Roatis (US 2002/0060457).
Re claim 7.
	Yamada discloses all claim dependency limitations, see above, but does not disclose a switch for communicating with the motor; and a feature extending from the drive gear, wherein the feature engages and activates the switch as the drive gear rotates between the first position and the second position.
	Roatis teaches a switch (one of the two switches 160 in para. [0041]) for communicating with the motor (para. [0041] - via logic board 170); and a feature (one the surfaces 111 on ramped gear housing 110 in para. [0041]) extending from the drive gear, wherein the feature engages and activates the switch as the drive gear rotates between the first position and the second position (para. [0041]), for the purpose of providing electrical feed back to a logic board (para. [0041]).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of 	Yamada such that a switch for communicating with the motor extending from the drive gear, wherein the feature engages and activates the switch as the drive gear rotates between the first position and the second position, as taught by 	Roatis, for the purpose of providing electrical feed back to a logic board.

Yamada as modified above by Roatis further suggests:
Re claim 8. The compartment actuator of claim 7, wherein the feature does not engage the switch when the drive gear is in the first position and the second position (In Roatis - Para. [0041] - “there are surfaces 111 on the ramped gear housing 110 that activate the switches as the ramped gear housing 110 rotates.” Thus, para. [0041] discloses the feature 111 activates the switch while it is rotating, not while it is stopped in the first position or the second position. Additionally, the Examiner notes that even if one of surfaces 111 (corresponding to the claimed “feature”) were to be engaged with one of the switches 160 at either the first position or the second position, that same feature 111 could not engage that same switch when rotated into the other position. The claim requires “the feature does NOT engage the switch when the drive gear is in the first position AND the second position.” Engagement in the first position but not the second position, or vice versa, would not be engagement in both the first position and the second position, and so is not excluded by the claim.)
Re claim 9. The compartment actuator of claim 7, further comprising an activator pin (In Roatis - Para. [0041] - the other surface 111 of “surfaces 111” which is not the claimed “feature” may be considered the activator pin.) coupled to the drive gear (In Roatis - Activator pin (one of surfaces 111) is integral with gear 110 and therefore coupled to), wherein the activator pin and the switch are aligned when the drive gear is in the first position (A line may be drawn between activator pin 111 and switch (one of 160)), the activator pin being operable to activate the switch when a pawl is received within the groove (The pawl (portion of 180 supporting one of the rollers 181) is always within the groove. Activator pin 111 will operate to activate the switch 160 at some point of time when the gear 110 rotates as described in para. [0041]).
(The Examiner notes that the claim does not require the “activator pin” make contact with the pawl, and does not require pin to be spring-loaded, as described in the specification. The specification does not explicitly define the term “activator pin”, and so the term does not require those or other details described in the specification. The claim has been given its Broadest Reasoanble Interpretation (BRI) without improperly importing limitations from the specification into the claim.)
Re claim 10. The compartment actuator of claim 7, further comprising a secondary switch (In Roatis -para. [0016]; abstract) for communicating to the motor a signal to rotate the drive gear from the second position to the first position, the secondary switch being located remotely from the compartment actuator (para. [0016], abstract).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection is necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658